Exhibit 10.3

RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT (this “Stock Agreement”), dated as of April 30,
2012 (the “Grant Date”), is between ZEBRA TECHNOLOGIES CORPORATION, a Delaware
corporation (the “Company”), and %%FIRST_NAME%-% %%LAST_NAME%-% (the
“Participant”), relating to restricted stock granted under the Zebra
Technologies Corporation 2011 Long-Term Incentive Plan (the “Plan”). Capitalized
terms used in this Stock Agreement without definition shall have the meanings
ascribed to such terms in the Plan.

1. Grant of Restricted Stock.

 

  a. Grant. Subject to the provisions of this Stock Agreement and pursuant to
the provisions of the Plan, the Company hereby grants to the Participant as of
the Grant Date %%TOTAL_SHARES_GRANTED,’999,999,999’%-% shares (the “Target
Shares”) of the Company’s Class A Common Stock, $.01 par value per share (the
“Restricted Stock”). This Stock Agreement shall be null and void unless the
Participant accepts this Stock Agreement by either (i) electronically accepting
this Stock Agreement through the Company’s electronic delivery and acceptance
process operated by E*TRADE or (ii) executing this Stock Agreement in the space
provided below and returning it to the Company not later than May 30, 2012.

 

  b. Nontransferability. Except as otherwise permitted under the Plan or this
Stock Agreement, the Restricted Stock granted hereunder shall be
non-transferable by the Participant during the Period of Restriction set forth
under Section 2 of this Stock Agreement.

2. Vesting of Restricted Stock.

 

  a. Period of Restriction and Performance Goal.

 

  (i) The Restricted Stock shall be forfeitable and non-transferable during the
Period of Restriction. The “Period of Restriction” with respect to the
Restricted Stock shall begin on the Grant Date and shall end at the close of
business on April 30, 2015 provided, however, that the Period of Restriction
shall lapse on April 30, 2015 in accordance with Exhibit A.

 

  (ii) Except as otherwise provided for under this Stock Agreement, the
Participant must remain employed continuously through April 30, 2015.

 

  b. Additional Vesting Rules. Notwithstanding Section 2(a) hereof, the
Restricted Stock shall be subject to the following additional vesting rules in
the following circumstances:

 

  (i)

Death or Disability. In the event the Participant’s employment with the Company
and its Subsidiaries is terminated prior to December 31, 2014 due to death or
Disability, a number of Shares equal to the Target Shares shall immediately
become fully vested as of the effective date of the Participant’s



--------------------------------------------------------------------------------

  termination of employment and the remainder of the Period of Restriction
relating to such Restricted Stock shall immediately lapse. In the event the
Participant’s employment with the Company and its Subsidiaries is terminated on
or after December 31, 2014 and on or prior to April 30, 2015 due to death or
Disability, the Period of Restriction shall lapse as of the effective date of
the Participant’s termination of employment in accordance with Exhibit A.

 

  (ii) Termination for Good Reason or by the Company or any Subsidiary other
than for Cause. In the event the Participant’s employment with the Company and
its Subsidiaries is terminated by reason of the Participant’s resignation for
Good Reason or by the Company and/or any Subsidiary other than for Cause, the
Period of Restriction shall lapse on April 30, 2015 in accordance with Exhibit
A. For purposes of this Stock Agreement, “Good Reason” and “Cause” have the
meanings set forth in the employment agreement, if any, between the Company
and/or any Subsidiary and the Participant or, if the Participant is not a party
to such an agreement, “Good Reason” has the meaning set forth in the Plan and
“Cause” has the meaning, as determined by the Company in its sole discretion,
set forth in the Plan.

 

  (iii) Other Termination of Employment. In the event the Participant’s
employment with the Company and its Subsidiaries is terminated on or prior to
April 30, 2015 for any reason other than as provided in Section 2(b)(i) or
(ii) hereof, all Shares of Restricted Stock shall immediately be forfeited to
the Company.

3. Rights While Holding Restricted Stock.

a. Custody and Availability of Shares. The Company shall hold the shares of
Restricted Stock subject to this Agreement in uncertificated, book-entry form
registered in the Participant’s name until the Restricted Stock shall have
vested, in whole or in part, pursuant to Section 2. Subject to Section 4, if and
to the extent shares of Restricted Stock become vested, the Company shall remove
or cause the removal of the restrictions on transfer of such shares arising from
this Stock Agreement. Such unrestricted shares shall be made available to the
Participant in uncertificated, book-entry form registered in the Participant’s
name.

b. Rights as a Stockholder. During the period that shares of Restricted Stock
remain unvested, the Participant shall have all of the rights of a stockholder
of the Company with respect to the Restricted Stock including, but not limited
to, the right to receive dividends paid on the shares of Restricted Stock and
the full right to vote such shares.

c. Section 83(b) Election. The Participant is not permitted to make a
Section 83(b) election with respect to the Restricted Stock.

 

2



--------------------------------------------------------------------------------

d. Compliance with Federal and State Law. The Company may postpone issuing and
delivering any Restricted Stock for so long as the Company reasonably determines
to be necessary to satisfy the following:

(i) its completing or amending any securities registration or qualification of
the Restricted Stock or it or the Participant satisfying any exemption from
registration under any federal or state law, rule or regulation; and

(ii) the Participant complying with any federal, state or local tax withholding
obligations.

4. Payment of Taxes. If the Company is obligated to withhold an amount on
account of any tax imposed as a result of the issuance of the Restricted Stock,
the Participant shall be required to pay such amount to the Company, as provided
under Section 9.10 of the Plan. The Participant acknowledges and agrees that the
Participant is responsible for the tax consequences associated with the grant of
the Restricted Stock and its vesting.

5. Change in Control. Subject to Section 9.8 of the Plan:

(a) Notwithstanding any provision in this Agreement, in the event of a Change in
Control pursuant to Section 2.5(c) or (d) of the Plan in connection with which
(i) holders of Shares receive consideration consisting solely of shares of
common stock that are registered under Section 12 of the Exchange Act (and
disregarding the payment of cash in lieu of fractional shares) and (ii) this
Stock Agreement is assumed or provision is made for the continuation of this
Stock Agreement, then subject to Section 4.3 of the Plan, a number of Shares
equal to the Target Shares shall become fully vested immediately after the
Change in Control and the remainder of the Period of Restriction relating to
such Restricted Stock shall immediately lapse and there shall be substituted for
each Share of Restricted Stock then subject to this Stock Agreement, the number
and class of shares into which each outstanding Share shall be converted
pursuant to such Change in Control.

(b) Notwithstanding any provision in this Agreement to the contrary, in the
event of a Change in Control pursuant to Section 2.5(a) or (b) of the Plan, or
in the event of a Change in Control pursuant to Section 2.5(c) or (d) of the
Plan as to which Section 5(a) above does not apply, this grant shall be
surrendered to the Company by the Participant, and this grant shall immediately
be canceled by the Company, and the Participant shall receive, within 10 days
following the effective date of the Change in Control, a cash payment from the
Company in an amount equal to the number of Target Shares, multiplied by the
greater of (i) the highest per Share price offered to stockholders of the
Company in any transaction whereby the Change in Control takes place or (ii) the
Fair Market Value of a Share on the effective date of the Change in Control.

6. Confidentiality, Non-Solicitation and Non-Compete. Participant agrees to,
understands and acknowledges the following:

a. Confidential Information. The Participant will be furnished, use or otherwise
have access to certain Confidential Information of the Company and/or a
Subsidiary. For purposes of this Stock Agreement, “Confidential Information”
means any and all financial, technical, commercial or other information
concerning the business and affairs of the Company and/or a Subsidiary that is
confidential and proprietary to the Company and/or a Subsidiary, including
without limitation,

 

3



--------------------------------------------------------------------------------

(i) information relating to the Company’s or Subsidiary’s past and existing
customers and vendors and development of prospective customers and vendors,
including specific customer product requirements, pricing arrangements, payment
terms, customer lists and other similar information;

(ii) inventions, designs, methods, discoveries, works of authorship, creations,
improvements or ideas developed or otherwise produced, acquired or used by the
Company and/or a Subsidiary;

(iii) the Company’s or Subsidiary’s proprietary programs, processes or software,
consisting of, but not limited to, computer programs in source or object code
and all related documentation and training materials, including all upgrades,
updates, improvements, derivatives and modifications thereof and including
programs and documentation in incomplete stages of design or research and
development;

(iv) the subject matter of the Company’s or Subsidiary’s patents, design
patents, copyrights, trade secrets, trademarks, service marks, trade names,
trade dress, manuals, operating instructions, training materials, and other
industrial property, including such information in incomplete stages of design
or research and development; and

(v) other confidential and proprietary information or documents relating to the
Company’s or Subsidiary’s products, business and marketing plans and techniques,
sales and distribution networks and any other information or documents which the
Company reasonably regards as being confidential.

The Company and its Subsidiaries devotes significant financial, human and other
resources to the development of its products, its customer base and the general
goodwill associated with its business, and the Company and its Subsidiaries
diligently maintains the secrecy and confidentiality of their Confidential
Information. Each and every component of the Confidential Information is
sufficiently secret to derive economic value from its not being generally known
to other persons. While employed by the Company and/or Subsidiary and
thereafter, the Participant will hold in the strictest confidence and not use in
any manner which is detrimental to the Company or its Subsidiaries or disclose
to any individual or entity any Confidential Information, except as may be
required by the Company or its Subsidiaries in connection with the Participant’s
employment.

All Company Materials are and will be the sole property of the Company and/or
Subsidiary. The Participant agrees that during and after his or her employment
by the Company and/or Subsidiary, the Participant will not remove any Company
Materials from the business premises of the Company or a Subsidiary or deliver
any Company Materials to any person or entity outside the Company or a
Subsidiary, except as the Participant is required to do so in connection with
performing the duties of his or her employment. The Participant further agrees
that, immediately upon the termination of his or her employment for any reason,
or during the Participant’s employment if so requested by the Company, the
Participant will return all Company Materials and other physical property, and
any reproduction thereof, excepting only the Participant’s copy of this
Agreement. For purposes of this Stock Agreement, “Company

 

4



--------------------------------------------------------------------------------

Materials” means documents or other media or tangible items that contain or
embody Confidential Information or any other information concerning the
business, operations or future/strategic plans of the Company and/or any
Subsidiary, whether such documents have been prepared by the Participant or by
others.

b. Non-Solicitation and Non-Compete. Notwithstanding any provision of this Stock
Agreement, if at any time prior to the date that is one year after the date of
vesting of all or any portion of the Restricted Stock, the Participant directly
or indirectly:

(i) breaches or violates Section 6(a) of this Stock Agreement; or

(ii) employs, recruits or solicits for employment any person who is (or was
within six (6) months prior to the Participant’s employment termination date) an
employee of the Company and/or any Subsidiary; or

(iii) accepts employment or engages in a competing business which may require
contact, solicitation, interference or diverting of any of the Company’s or any
Subsidiary’s customers, or that may result in the disclosure, divulging, or
other use, of Confidential Information or Company Materials acquired during the
Participant’s employment with the Company or any Subsidiary; or

(iv) solicits or encourages any customer, vendor or potential customer or vendor
of the Company with whom the Participant had contact while employed by the
Company to terminate or otherwise alter his, her or its relationship with the
Company or any Subsidiary. The Participant understands that any person or entity
that Participant contacted during the twelve (12) months prior to the date of
the Participant’s termination of employment for the purpose of soliciting sales
from such person or entity shall be regarded as a “potential customer” of the
Company to whom the Company or a Subsidiary has a protectable proprietary
interest;

the unvested Restricted Stock shall be forfeited automatically on the date the
Participant engages in such activity and the Participant shall pay the Company,
within five business days of receipt by the Participant of a written demand
therefor, an amount in cash determined by multiplying the number of Shares of
Restricted Stock subject to this Stock Agreement which vested within the
one-year period described above by the Fair Market Value of a Share, determined
as of the date of vesting

c. Remedies for Violation.

(i) Injunctive Action. Participant acknowledges that if he or she violates the
terms of this Section 6 the injury that would be suffered by the Company and/or
a Subsidiary as a result of a breach of the provisions of this Stock Agreement
(including any provision of Section 6(a) or (b) hereof) would be irreparable and
that an award of monetary damages to the Company and/or a Subsidiary for such a
breach would be an inadequate remedy. Consequently, the Company and/or a
Subsidiary will have the right, in addition to any other rights it may have, to
obtain injunctive relief to restrain any breach or threatened breach or
otherwise to specifically enforce any provision of this Stock Agreement, and the
Company and/or a Subsidiary will not be obligated to

 

5



--------------------------------------------------------------------------------

post bond or other security in seeking such relief. Without limiting the
Company’s or a Subsidiary’s rights under this Section 6 or any other remedies of
the Company or Subsidiary, if the Participant breaches any of the provisions of
Section 6(a) or (b) hereof, the Company will have the right to cancel this Stock
Agreement.

(ii) Attorneys’ Fees; Set-off Right. In addition to the rights available to the
Company and its Subsidiaries under Section 6(c)(i) hereof, if the Participant
violates the terms of this Section 6 at any time, the Company shall be entitled
to reimbursement from the Participant of any fees and expenses (including
attorneys’ fees) incurred by or on behalf of the Company or any Subsidiary in
enforcing the Company’s or a Subsidiary’s rights under this Section 6. By
accepting this Restricted Stock grant, the Participant hereby consents to a
deduction from any amounts the Company or any Subsidiary owes to the Participant
from time to time (including amounts owed to the Participant as wages or other
compensation, fringe benefits or vacation pay, as well as any other amounts owed
to the Participant by the Company or any Subsidiary), unless such amount is
subject to Section 409A of the Code, to the extent of any amounts that the
Participant owes to the Company under this Section 6. In addition to any
injunctive relief sought under Section 6(c)(i) hereof and whether or not the
Company or any Subsidiary elects to make any set-off in whole or in part, if the
Company or any Subsidiary does not recover by means of set-off the full amount
the Participant owes to the Company or any Subsidiary, calculated as set forth
in this Section 6(c)(ii), the Participant agrees to immediately pay the unpaid
balance to the Company or any Subsidiary.

d. Enforceability of Restrictive Covenants. The scope and duration of the
restrictive covenants contained in this Stock Agreement are reasonable and
necessary to protect a legitimate, protectable interest of the Company and its
Subsidiaries.

e. Written Acknowledgement by Participant. The Committee, in its sole
discretion, may require the Participant, as a condition to lapsing any
restriction on the Restricted Stock, to acknowledge in writing that the
Participant has not engaged, and is not in the process of engaging, in any of
the activities described in this Section 6.

7. Miscellaneous Provisions.

a. No Service or Employment Rights. No provision of this Stock Agreement or of
the Restricted Stock granted hereunder shall give the Participant any right to
continue in the service or employ of the Company or any Subsidiary, create any
inference as to the length of employment or service of the Participant, affect
the right of the Company or any Subsidiary to terminate the employment or
service of the Participant, with or without Cause, or give the Participant any
right to participate in any employee welfare or benefit plan or other program
(other than the Plan) of the Company or any Subsidiary.

b. Plan Document Governs. The Restricted Stock is granted pursuant to the Plan,
and the Restricted Stock and this Stock Agreement are in all respects governed
by the Plan and subject to all of the terms and provisions thereof, whether such
terms and provisions are incorporated in this Stock Agreement by reference or
are expressly cited. Any inconsistency between the Stock Agreement and the Plan
shall be resolved in favor of the Plan. Participant hereby acknowledges receipt
of a copy of the Plan.

 

6



--------------------------------------------------------------------------------

c. Beneficiary Designation. The Participant may, from time to time, in
accordance with procedures set forth by the Committee, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Stock Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Committee during the Participant’s lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate or exercised by
the Participant’s estate.

d. Administration. This Stock Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Stock Agreement, all of which shall be binding upon the Participant.

e. No Vested Right In Future Awards. Participant acknowledges and agrees (by
executing this Stock Agreement) that the granting of Restricted Stock under this
Stock Agreement is made on a fully discretionary basis by the Company and that
this Stock Agreement does not lead to a vested right to further restricted stock
or other awards in the future.

f. Use Of Personal Data. By executing this Stock Agreement, Participant
acknowledges and agrees to the collection, use, processing and transfer of
certain personal data, including his or her name, salary, nationality, job
title, position and details of all past Awards and current Awards outstanding
under the Plan (“Data”), for the purpose of managing and administering the Plan.
The Participant is not obliged to consent to such collection, use, processing
and transfer of personal data, but a refusal to provide such consent may affect
his or her ability to participate in the Plan. The Company, or its Subsidiaries,
may transfer Data among themselves or to third parties as necessary for the
purpose of implementation, administration and management of the Plan. These
various recipients of Data may be located elsewhere throughout the world. The
Participant authorizes these various recipients of Data to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Plan. The Participant may, at
any time, review Data with respect to the Participant and require any necessary
amendments to such Data. The Participant may withdraw his or her consent to use
Data herein by notifying the Company in writing; however, the Participant
understands that by withdrawing his or her consent to use Data, the Participant
may affect his or her ability to participate in the Plan.

g. Severability. If one or more provisions of this Stock Agreement (including,
without limitations, the provisions of Section 6 hereof) are held to be
unenforceable under applicable law to any extent, such provision(s) shall, to
that extent, be excluded from this Stock Agreement and the balance of the Stock
Agreement shall be interpreted as if such provision(s) were so excluded to that
extent and shall be enforceable in accordance with its terms.

 

7



--------------------------------------------------------------------------------

h. Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

i. Notices. Any notice which either party hereto may be required or permitted to
give the other shall be in writing and may be delivered personally or by mail,
postage prepaid, addressed to the Secretary of the Company, at its then
corporate headquarters, and the Participant at the Participant’s address
(including any electronic mail address) as shown on the Company’s records, or to
such other address as the Participant, by notice to the Company, may designate
in writing from time to time. The Participant hereby consents to electronic
delivery of any notices that may be made hereunder.

j. Counterparts. This Stock Agreement may be signed in two counterparts, each of
which shall be an original, but both of which shall constitute but one and the
same instrument.

k. Successors and Assigns. This Stock Agreement shall inure to the benefit of
and be binding upon each successor and assign of the Company. All obligations
imposed upon the Participant, and all rights granted to the Company hereunder,
shall be binding upon the Participant’s heirs, legal representatives and
successors.

l. Governing Law. This Stock Agreement and the Restricted Stock granted
hereunder shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware, without giving effect to provisions thereof
regarding conflict of laws.

m. Entire Agreement. This Stock Agreement, together with the Plan, constitute
the entire obligation of the parties hereto with respect to the subject matter
hereof and shall supersede any prior expressions of intent or understanding with
respect to this transaction.

n. Amendment. Any amendment to this Stock Agreement shall be in writing and
signed by an executive officer of the Company or the Director of Compensation
and Benefits.

o. Headings and Construction. The headings contained in this Stock Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Stock Agreement. This Stock Agreement is intended to be a stock right
excluded from the requirements of Code Section 409A. The terms of this Stock
Agreement shall be administered and construed in a manner consistent with the
intent that it be a stock right excluded from the requirements of Code
Section 409A.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Stock Agreement to be duly
executed by an officer thereunto duly authorized, and the Participant has
hereunto set his or her hand, all as of the day and year first above written.

 

ZEBRA TECHNOLOGIES CORPORATION By:   /s/ Anders Gustafsson Name:   Anders
Gustafsson Title:   Chief Executive Officer

 

9



--------------------------------------------------------------------------------

Exhibit A

 

1. Total Net Sales Performance Goal (Step 1).

 

     Below Threshold     Threshold     Target     Maximum  

Compounded Annual Growth Rate of Total Net Sales

     < 5.00 %      5.00 %      7.50 %      10.00 % 

Vested Percentage of Restricted Stock

     0 %      50.00 %      100.00 %      150.00 % 

Compounded Annual Growth Rate of Total Net Sales (“CAGR”) equals (A) the
quotient obtained by dividing 2014 total net sales of the Company by 2011 total
net sales of the Company, (B) raised to the one-third power, minus (C) one. CAGR
shall be rounded to the nearest one-hundredth of one percent. For a CAGR between
5.00% and 10.00%, the Vested Percentage of Restricted Stock shall be
interpolated on a straight line basis and rounded to the nearest one-hundredth
of one percent.

Annual Net Sales Performance Goal: The Participant is eligible for banking of a
specified number of shares on an annual basis based upon an implied annual
growth rate. Unless the Committee or the Board otherwise determines in its sole
discretion, the implied annual growth target will be the same as the three-year
CAGR target of 7.5%. If, as of December 31 of each calendar year commencing
December 31, 2012, the implied annual target is achieved, 1/3 of the number of
Target Shares (rounded to the nearest whole Share) shall be banked for further
calculations in steps 1 and 2. If the implied annual target for such year is not
achieved, then no Shares shall be banked for such year. No interpolation or
pro-ration is applied to the number of Shares if the implied annual target is
not achieved and, if the implied annual target is exceeded, no additional Target
Shares in respect of such year shall be banked. The sum of the banked shares in
respect of each calendar year, if any, shall be the “Minimum Initial Vested
Shares”.

As of December 31, 2014, the greater of either (1) the Minimum Initial Vested
Shares or (2) the number of Shares determined under this step 1 pursuant to the
first paragraph in this Exhibit A shall be the initial number of Shares of
Restricted Stock, if any, that vest and shall be rounded to the nearest whole
Share (the “Initial Vested Shares”). The Vested Percentage of Restricted Stock,
as so determined, shall be multiplied by the number of Target Shares to
determine the number of Shares under this step 1.

Unless the Committee or the Board otherwise determines in its sole discretion,
for purposes of calculating the CAGR and ROIC (as defined below and including
the determination of Annual Fiscal ROIC and NOPAT), (A) net sales and ROIC of
the Company derived from acquisitions shall be included and (B) divestitures of
subsidiaries or businesses of the Company shall not affect the determination of
total net sales or ROIC of the Company.

 

10



--------------------------------------------------------------------------------

2. Return on Invested Capital Modifier (Step 2). If the number of Initial Vested
Shares exceeds zero, then the number of “Vested Shares” shall equal the product
of the Initial Vested Shares multiplied by the Modifier set forth in the
following table (rounded to the nearest whole share):

 

ROIC

   < 13.00%      13.00% to
< 18.00%      18.00% to
< 22.00      Equal to or
greater than
22.00%  

Modifier

     0.6         0.8         1.0         1.2   

ROIC equals the average of the Annual Fiscal ROIC for 2012, 2013, and 2014.
Annual Fiscal ROIC is defined as net operating profit after tax (“NOPAT”) for
the fiscal period divided by Invested Capital where (1) NOPAT equals Operating
Income of the Company for the fiscal period multiplied by (1-budgeted tax rate
for the fiscal period ) and (2) Invested Capital equals total assets, less cash
and cash equivalents, current and long-term investments and marketable
securities, and non-interest-bearing current liabilities, and which is
calculated as the average Invested Capital reflected on five balance sheet dates
(the ending balance for the prior fiscal year and the ending balance for all
four fiscal quarters). “Operating Income” means the consolidated operating
income of the Company for the fiscal year, adjusted to remove non-recurring
charges and for acquisitions as described in this subsection.

Unless the Committee or the Board otherwise determines in its sole discretion,
non-recurring charges specifically include such expense items as (i) one-time
charges, non-operating charges or expenses incurred that are not under the
control of operations management, as ratified by the Committee or the Board;
(ii) restructuring expenses; (iii) exit expenses; (iv) integration expenses;
(v) Board of Directors project activities (e.g.: director searches); or
(vi) gains or losses on the sale of assets; (vii) acquired in-process technology
or (viii) impairment charges. This list is not exhaustive and is meant to
represent examples of the kind of expenses typically excluded from the
calculations of income from operations. Unless the Committee or the Board
otherwise determines in its sole discretion, an acquisition shall be included
beginning with the first quarter beginning at least six months after the
acquisition closes.

Changes in accounting principles shall be consistently applied.

 

11